Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s response after FINAL filed on 10/17/2021, wherein it is noted that no claim amendments accompany the response.
Claims 14-20 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/RU2018/000278 filed on 4/21/2018.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cochrane et al. (US 2005/0271754, reference of record), in view of Knutsen et al. (US 2016/0317554, reference of record).
Cochrane discloses a composition for treating hangover symptoms comprising: (a) a succinic acid component; (b) at least one component based on fumaric acid; (c) at least one sub-component of the tripeptide glutathione (e.g. L-glutamine); (d) at least one component based on L-cysteine; (e) at least one component based on young barley 
Cochrane does not teach a zinc or calcium or magnesium difumarate.
Kuntsen et al. teaches supplement compositions comprising zinc difumarate hydrate. (¶0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that zinc difumarate could be substituted for any of the difumarates of Cochrane, with a reasonable assurance of success. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
It would have been further prima facie obvious that the instant dose ranges overlap those of Cochrane et al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Applicant’s Examples have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  Applicant has the burden to explain the experimental evidence. See In re Borkowski and Van Venrooy 184 USPQ 29 (CCPA 1974). While the instant specification provides working examples demonstrating the effectiveness of sodium monofumarate, there is no data testing the effectiveness of zinc, magnesium or calcium difumarates. Hence, there can be no comparison made to the prior art to establish that zinc difumarate, for example, is somehow superior to sodium monofumarate. Applicant is requested to note that it is well-settled that the evidence including a comparison with the closest prior art is one of elements to be considered as unexpected results (see for example, In re Merchant, 575 F.2d 865, 869, 197 USPQ 
With respect to the instant claims, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Cochrane/ Knutsen, has been fully considered but is not persuasive. 
Applicant argues that: 1) Cochrane does not teach difumarates where two fumarate anions are joined via an alkali cation but instead teach difumarates of general formula FumM2, where Fum=fumarate and M=alkali cation; 2) that the combined prior art has no suggestion of lowering cholesterol, triglycerides or lipoprotein A.
Applicants’ argument is not persuasive because: A) With respect to point 1, there is no disclosure in Cochrane that details the FumM2 structure alleged by Applicant, Cochrane specifically teaches, “component based on fumaric acid is selected from the 
The rejection is still deemed proper and is maintained.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cochrane et al. (US 2005/0271754, reference of record), in view of Knutsen et al. (US 2016/0317554, reference of record), further in view of Connolly et al. (US 2005/0238710, reference of record).
The disclosure of Cochrane/Knutsen is referenced as discussed above. The combined prior art does not teach a composition comprising vitamin B2 or vitamin B6.
Connolly et al. teaches a composition for treating hangover with vitamin B2 and vitamin B6 as a key ingredients. (Claims 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hangover remedy composition of Cochrane/Knutsen by adding vitamin B2 and vitamin B6, as per the teachings of Connolly. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see also MPEP § 2144.06(I))
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623